Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s amendments and remarks filed 10-18-21 are acknowledged.

Claims 1, 3, 5, 6, 9, 10, 30, 34-37, 39-42, 45-47 and 53 are pending.

Claims 1, 3, 5, 6, 9, 10, 30, 34-37, 39-42 and 45-47 are under examination as they read on the species of method wherein the neopeptide complex is a neopeptide monomer, the tumor suppressor gene is RNF43, the sub-species of tumor suppressor gene comprises a frameshift mutation and the particular species of neopeptide is SEQ ID NO: 1 or 8.

Claim 53 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11-19-19.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6, 9, 10, 30, 34, 35, 37, 39-42 and 47 stand rejected under 35 U.S.C. 103 as being unpatentable over Weissbrich et al. (OncoImmunology, 2:10, e26199) in view of Giannakis et al. (Nat Genet. 2014 Dec;46(12):1264-6, Supplemental pages 1-2) and Hacohen et al. (WO2014168874A2) as evidenced by Tran et al. (20170218042), Lu et al. (Clin Cancer Res; 20(13); 3401–10) and Fritsch et al. (OncoImmunology 3, e29311; June 2014).

Applicant argues at page 6, 5th paragraph – page 7, 4th paragraph:



In response to the detailed comments by Prof. Dr. Busch in this regard, the Examiner states on page 6 of the Office Action that this is not convincing because "[i]t is not clear why 'evidence that any RNF-43-derived peptide resembling any viral or bacterial antigen' would be considered significant to the rejection or record." 
 
Applicants submit that this statement fails to consider the understanding in the art that most neoepitope candidates are not recognized by T cells of cancer patients when tested in vivo or in vitro, meaning they are not immunogenic (see, e.g., Kogaloglu-Yalgm et al., Oncoimmunology. 2018; 7(11): e1492508, abstract); and that candidate neoepitopes common to patients with a long-term clinical benefit were homologous to many more viral and bacterial antigens in the database than were the neoepitopes common to patients with a minimal benefit or no benefit (see, e.g., Snyder et al., N. Engl. J. Med. 371: 2189-99, 2014, page 2195). 

The possible reason for this issue - that many neoepitopes are not functional in generating a useful immune response to the tumor from which they arise - is discussed in some detail beginning in paragraph 14 the declaration by Prof. Dr. Busch. Specifically, Malarkannan et al. Immunity, Vol. 10, 681-690, June, 1999. Malarkannan et al. states the following in the Summary on page 681. 

Interestingly, MHC molecules can also present peptides encoded in alternate translational reading frames some even without conventional AUG initiation codons.... Naturally processed peptide/MHC complexes can thus arise from "noncoding" mRNAs via a novel translation initiation mechanism. 



Thus, the fact that RNF-43-derived peptides fail to resemble any viral or bacterial antigen is of substantial relevance to the question of whether or not one of skill in the art would have had a reasonable expectation of success in combining the primary Weissbrich et al. with the secondary Giannakis et al. in order to arrive at the claimed invention.”

Applicant's arguments have been considered but are not found convincing essentially for the reasons of record as described further below.

Applicant’s argument that the rejection of record “fails to consider the understanding in the art that most neoepitope candidates are not recognized by T cells of cancer patients when tested in vivo or in vitro, meaning they are not immunogenic (see, e.g., Kogaloglu-Yalgm et al., Oncoimmunology. 2018; 7(11): e1492508, abstract)…” is not found convincing.

While applicant’s argument points to the Abstract of Kosaloglu-Yalcim, the teachings at page 10, right col., 2nd full paragraph provide more detail (emphasis added):

“Several studies have now confirmed that only a very small fraction (< 1%) of expressed mutations are immunogenic in cancer patients.24,49 In this context, it is often mentioned that the tumor microenvironment plays a critical role for antitumor T cell responses, not only by inhibiting existing T cells, but also by preventing T cell priming against neoepitopes.50,51 At the
same time, it needs to be stressed that even in the context of e.g. poxvirus infection, the vast majority of peptides that could in principle be recognized by the immune system in any context of immune exposure are not.34,52  There are multiple aspects influencing immunodominance that 53  Our current analysis does not take any such factors into account and assumes that all peptides are equally accessible for T cell recognition.”

Thus, while it is accurate to say that Kosaloglu-Yalcim teaches “most neoepitope candidates are not recognized by T cells of cancer patients when tested in vivo or in vitro” as argued by applicant (in the same way most viral epitopes are not recognized by the immune system as also taught by  Kosaloglu-Yalcim), this teaching does not obviate the rejection of record but rather supports the prima facie obviousness of practicing a method that allows the ordinarily skilled artisan to screen neopeptide-MHC complexes to identify those complexes that will bind T-cells with a T1/2 of at least 50 seconds.

Moreover, in contrast to applicant’s arguments and the declaration of Prof. Dr. Busch, it remains the examiner’s position that the ordinarily skilled artisan would have a reasonable expectation of successfully identifying one or more neopeptide epitopes caused by RNF43 frameshifting that will be bound by T-cells to form a complex having a half-life of at least 50 seconds using the methods described by Hacohen because the ordinarily skilled artisan would have a reasonable expectation that RNF43 frameshifting will produce one or more “perfect” epitopes having “exclusively high sensitivity (antitumoural potential)” as taught by Maletzski et al.

Notably, the teachings of Maletzski regarding the “exclusively high sensitivity (antitumoural potential)” of a neopeptide epitope is consistent with the teachings of Fritsch at Fig. 1: 

“The attraction of neoantigens as cancer targets for the immune system results from the structural and geographical features of the mutation.  Central tolerance is known to purge the vast developing T-cell population in the thymus of high avidity T-cell receptors (TCRs) that recognize MHC complexes with native peptides (‘self’).  In contrast, high avidity T cells are not (like viral antigens) because the mutated antigens are not present in thymus during T-cell development.  These high avidity cytotoxic T  cells can be selectively amplified and stimulated to attack and kill cells that present mutated peptides.” (emphasis added).

Thus, the teachings of Maletzski et al. and Fritsch et al. emphasize the expectation in the art that at least some neoantigen epitopes will be bound by T-cells with high sensitivity / high avidity.

Applicant’s further argument at page 7, 1st paragraph that “…candidate neoepitopes common to patients with a long-term clinical benefit were homologous to many more viral and bacterial antigens in the database than were the neoepitopes common to patients with a minimal benefit or no benefit (see, e.g., Snyder et al., N. Engl. J. Med. 371: 2189-99, 2014, page 2195)…..Thus, the fact that RNF-43-derived peptides fail to resemble any viral or bacterial antigen is of substantial relevance to the question of whether or not one of skill in the art would have had a reasonable expectation of success in combining the primary Weissbrich et al. with the secondary Giannakis et al. in order to arrive at the claimed invention” is likewise not found convincing.

Firstly, the teachings of Snyder are solely focused on tetrameric peptides (4-mers) having homology to viral and bacterial antigens.  By contrast, the MHC class I neopeptide epitopes of the instant claims are 9-mers; however, Snyder does not teach if 9-mers comprising their tetrameric 4-mers also exhibit substantial homology to viral and bacterial antigens.  Thus, it would not be clear to the skilled artisan that any given 9-mer peptide, such as the 9-mers derived from RNF-43 frameshifting, must have substantial homology to a viral or bacterial epitope to be recognized by T-cells as argued by applicant.

Secondly, applicant’s argument relies on the idea that neoepitope homology to viral and bacterial antigens is essential for neoepitope immunogenicity; however, a research article originating from the same laboratory that published Snyder et al. (2014) does not mention the idea that viral and bacterial antigen homology is essential for neoepitope immunogenicity.  Rather, while Rizvi et al. (Science. 2015 Apr 3;348(6230):124-8, supplemental pages 1-31, cited herewith solely in response to applicant’s argument) relied on the same method as used by Snyder et al. (2014) to no mention whatsoever about neoepitope homology to viral and bacterial antigens.  

Thus, by contrast to applicant’s argument, as evidenced by the teachings of Rizvi et al. (April 3, 2015), the ordinarily skilled artisan would not assume that only neoepitopes homologous to many more viral and bacterial antigens will be recognized by T-cells.

Applicant continues to argue on page 7 of their remarks pointing to Section 14 and onward of the Declaration of Prof. Dr. Busch that based on the teachings of Malarkannan et al.:

“…the person skilled in the art understand that expression of frameshift transcripts may be expected, and such expression of frameshift transcripts would also have an influence on the identification of high-affinity T cells/T cell receptors, e.g. in the blood of donors (through central and/or peripheral tolerance as discussed below).  Thus, as Prof. Dr. Busch explained, frameshift-derived epitopes resulting from such expression, and the immune response thereto, are fundamentally different from ‘true’ foreign antigens (e.g. a viral antigen), whose genetic information is introduced into an organism from outside and in a new way.”

Applicant's argument / the averments of Prof. Dr. Busch at Section 14+ of the Declaration have been considered but are not found convincing, essentially for the reasons of record as described further below.

First, neither the teachings of Malarkannan, nor applicant’s remarks, nor the averments of Prof. Dr. Busch provide any sound scientific reasoning or objective evidence in support of the idea that “the small fraction of ribosomes which deviate from the ‘first-AUG’ rule to initiate translation wherever appropriate initiation codons are found” produce proteins that will be cleaved by thymoproteosomes into appropriate sized peptides and delivered to MHC molecules for presentation of the surface of the particular antigen-presenting cells which will in turn give rise to central and peripheral tolerance (see, e.g., Klein et al., Nat Rev Immunol. 2014 Jun;14(6):377-91, of record).

Second, a review of “Non-conventional sources of peptides presented by MHC class I” by the same lab that published the findings of Malarkannan et al. more than a decade later (see Starck et al., Cell. Mol. Life Sci. (2011) 68:1471–1479, entire document, of record) makes no mention whatsoever of this small fraction of ribosomes which deviate from the "first-AUG" rule to initiate translation wherever appropriate initiation codons are found to produce proteins that will be cleaved by thymoproteosomes into appropriate sized peptides and delivered to MHC molecules for presentation on the surface of the particular antigen-presenting cells which will in turn give rise to central and peripheral tolerance.

Thirdly, a PubMed search cross referencing the concepts of thymic T-cell selection and frameshift yielded no results of significance (see PubMed search history, of record).

Finally, all of that said, as already discussed on this record, MSI-induced frameshift mutations tend to occur in coding regions of tumor-suppressor genes.  By contrast, neither the teachings of Malarkannan, nor applicant’s remarks, nor the averments of Prof. Dr. Busch provide any sound scientific reasoning or objective evidence in support of the idea that the small fraction of ribosomes which deviate from the "first-AUG" rule to initiate translation wherever appropriate initiation codons are found act on the particular genes susceptible to MSI in cancer cells.

Given the above it is the examiner’s opinion that one of ordinary skill in the art prior to 3-31-15 would not reasonably draw the conclusion that “frameshift-derived epitopes resulting from such expression, and the immune response thereto, are fundamentally different from ‘true’ foreign antigens (e.g. a viral antigen), whose genetic information is introduced into an organism from outside and in a new way” as applicant argues.  

Indeed, as is made clear from the prior art teachings of Fritsch et al. (2014), the ordinarily skilled artisan would not consider frameshift-derived cancer neo-antigen epitopes to be “fundamentally different” from viral antigens:

 high avidity T cells are not centrally deleted against mutated peptide/MHC complexes (like viral antigens) because the mutated antigens are not present in thymus during T-cell development.  These high avidity cytotoxic T  cells can be selectively amplified and stimulated to attack and kill cells that present mutated peptides.” (See Fritsch at Fig. 1, emphasis added).

At pages 8, 1st - 3rd paragraph of their Remarks applicant states: 

“As to the question of why ‘true’ foreign antigens differ in terms of immune response
from neoantigens, Applicants also noted that the secondary Giannakis et al. reference refers to a
frameshift mutation ‘p.Gly659fs’ as the most abundant RNF43 mutation, and states the
following:

Thus, RNF43 mutations apparently conferred a fitness advantage to the colorectal
and endometrial cancer cells in which they occurred.

Given this conclusion in Giannakis et al. that the frameshift mutations at this locus are a fitness
advantage to the tumor, Applicants stated that it is unclear why the Examiner believes that one of
skill in the art would believe mutations in such a tumor suppressor gene could be used in
‘seeking to obtain therapeutically effective, neopeptide-specific T cells using the method of [the
primary] Weissbrich’ reference. Paper No. 20200827, page 5.  Presumably, if these antigens were recognized by the individual’s immune system such that therapeutically effective, neopeptide-specific T cells are obtained, that fitness advantage would be lost. The fact that the fitness advantage is maintained is further evidence that the foregoing discussion regarding the immune response to neoepitope candidates by T cells of cancer patients.”

The argument recited above is similar to the argument made by applicant in previous remarks and addressed in the Non-Final Office action of 4-29-21 (Paper No. 20200827) at pages 8-11.  

As stated in the Non-Final Office action of 4-29-21 with respect to the role of frameshifted RNF43 in cancer, the ordinarily skilled artisan understood that it is not just a source for highly immunogenic, non-self peptides.  

Rather, as taught by Giannakis at page 1265, 1st full paragraph - column bridging paragraph, most RNF43 mutations detected were truncating variants which would be expected to inhibit the tumor-suppressive function of RNF43 (emphasis added):

“The high frequency of truncating mutations at this locus (together with a low frequency of synonymous mutations) strongly suggested that RNF43 mutations had undergone positive selection during colorectal and endometrial tumor evolution…. RNF43 indels causing the p.Gly659fs alteration represented the most recurrent indels at exonic C•G homopolymeric tracts of any length in all three cohorts.  Thus, RNF43 mutations apparently conferred a fitness advantage to the colorectal and endometrial cancer cells in which they occurred…. most RNF43 mutations (73–75% of all nonsilent variants) were truncating events (defined as frameshift indels, nonsense mutations and splice-site mutations), consistent with the previous characterization of RNF43 as a tumor-suppressor gene1”

Thus, at the same time micro-satellite instability (MSI) induced mutations in RNF43 are allowing for the production of potentially immunogenic FSPs, these same mutations are also inhibiting the tumor-suppressive function of RNF43.  

Moreover, it was common knowledge in the prior art that cancers exhibiting MSI commonly have this characteristic, i.e., while frameshifted peptide sequences (FSPs) are highly immunogenic, there are often multiple countervailing, tumor-promoting factors directly or indirectly tied to the same MSI induced mutations that give rise to FSPs in the first place.  

For example, as described above Maletzki et al. (European Journal of Cancer (2013) 49, 2587– 2595, of record) teaches how, on the one hand, FSPs are non-self for the immune system and thus are “perfect” tumour-specific antigens.  

At the same time Maletzki further describes how the cause of FSPs - microsatellite instability – is itself a consequence of functional inactivation of the DNA mismatch repair (MMR) system, a relatively common occurrence in certain cancer types including colorectal, endometrial and gastric cancers (see 1st paragraph of Introduction).  In this regard Maletzki further teaches microsatellite instability (MSI) can have tumor suppressing AND tumor promoting effects:

“MSI in coding regions of genes leads to frameshift mutations (FSMs) and the production
of truncated proteins7 that in most cases have lost their (tumour suppressive) function.  These genes will be positively selected in the multistep process of carcinogenesis.  MSI-target genes are thus not only involved in tumour initiation but also cancer progression and potentially even metastasis.8  On the other hand, these C-terminally modified proteins may be the Achilles’ heel of MSI+ tumours.  They are not expressed in normal cells and have therefore strong intrinsic antigenicity.  Remarkably, an increasing number of MSI-induced frameshift (FS)-derived neoantigens was found to harbour epitopes readily recognised by T cells.9–14”

(see 1st paragraph of Introduction, emphasis added).

As yet another example of this yin vs. yang phenomenon, consider the teachings of Schwitalle et al. (Gastroenterology 2008;134:988–997, of record).  Page 989, left col., 1st paragraph of Schwitalle reads as follows (emphasis added):

“It has been hypothesized that the high immunogenicity of mismatch repair-deficient CRC may be related to the generation of tumor-specific neopeptides during tumorigenesis.  Mismatch repair deficiency leads to numerous insertion/deletion mutations at well-defined, predictable microsatellite loci located within gene-encoding regions of the human genome (coding microsatellites; cMS).  These insertions or deletions may lead to a shift of the translational reading frame and to the generation of novel carboxy-terminal frameshift peptides (FSPs).  Based on the human genome sequence data, these FSP sequences can be predicted in silico in a large scale approach.6  A list of candidate genes most frequently affected by mutational events that may give rise to the generation of neopeptide sequences 7  In fact, evidence for the high immunogenicity of some of these predictable tumor specific FSPs has been demonstrated in vitro.  FSP-specific stimulation of peripheral T cells (pTc) from healthy HLAA0201-
positive donors led to the expansion of effector T cells, their specific interferon (IFN)-γ release, and, moreover, to cytolysis of HLA-A0201-positive MSI-H colon carcinoma cells by FSP-specific T cells.8–12  However, the immunologic impact of these frameshift peptides for the course of the disease in vivo remained unclear because genes that are involved in antigen presentation are also affected by mutations in cMS.13”

Likewise, at page 995, left col., 1st full paragraph, Schwitalle teaches (emphasis added):

“This observation is in line with previous studies that have provided formal evidence that antigen-specific cytotoxicity mediated by T cell specifically recognize FSPs derived from TGFBR2, OGT, and Caspase 5,8,11,12  However, other factors like regulatory T cells may impair efficient lysis of tumor cells in vivo.  HLA-A0201 positivity was required for specific killing, thus suggesting that defects of HLA class I-mediated antigen processing and presentation, which are frequently observed in MSI-H CRC, may interfere with T cell-based tumor cell lysis.”

The teachings of Linnebacher et al. (J Biomed Biotechnol. 2010; 2010:841451, of record) provide yet another example of this phenomenon (from Abstract, emphasis added):

“Microsatellite instability (MSI-H) induced by defects of the DNA mismatch repair system results in insertion or deletion of single nucleotides at short repetitive DNA sequences. About 15% of sporadic and approximately 90% of hereditary nonpolyposis colorectal cancers display MSI-H.  When affecting coding regions, MSI-H results in frameshift mutations and expression of corresponding frameshift peptides (FSPs).  Functional tumor promoting relevance has been demonstrated for a growing number of genes frequently hit by MSI-H.  Contrary, immune reactions against FSPs are involved in the immune surveillance of MSI-H cancers.”



At page 9, 1st full paragraph – page 9-10 bridging paragraph, applicant further argues the following:

“While many cancer neo-epitopes are predicted, T-cell responses have been observed against a small fraction of said predicted cancer neo-epitopes”;

“What is understood in the art is this: the actual gene sequence for a frameshift-derived
neoepitope exists in vivo - even in healthy cells - and this neoepitope can be formed by incorrect “reading” of the genes- even in healthy cells”;

“…high-avidity TCRs recognizing these frameshift-derived neoepitopes remain, as stated in the primary Weissbrich et al., “scarce” due to central and peripheral tolerance mechanisms because they still appear to be “self” antigens. In line with the discussion above, Prof. Dr. Busch explained this issue in paragraphs 14-18 of his declaration, noting that there is evidence that out-of-frame peptides of endogenous genes are continuously presented by MHC molecules on the cell surface — although in low number. This low, but continuous, supply of neopeptides (including those derived from frameshift 

With respect to the first bullet above, the examiner does not disagree that many predicted cancer neo-epitopes do not appear to be recognized by T-cells.  However, this knowledge in the art does not obviate the rejection of record but rather supports the prima facie obviousness of practicing that method that allows the skilled artisan to screen neopeptide-MHC complexes to identify those complexes that will bind T-cells with a T1/2 of at least 50 seconds.

Moreover, it remains the examiner’s position that the skilled artisan would have a reasonable expectation of successfully identifying one or more neopeptide epitopes caused by RNF43 frameshifting, e.g., using the methods described by Hacohen, that will be bound by T-cells to form a complex having a half-life of at least 50 seconds because the ordinarily skilled artisan would have a reasonably expectation that RNF43 frameshifting will produce one or more “perfect” epitopes having “exclusively high sensitivity (antitumoural potential)” as taught by Maletzski et al.

With respect to the second and third bullets above, insofar as applicant is attempting to imply that out-of-frame peptides produced in healthy cells will induce central and/or peripheral tolerance to said out-of-frame peptides thereby suppressing the T-cell response to neopeptide epitopes caused by RNF43 frameshifting, this argument is not found convincing for the reasons set forth in the Non-Final rejection mailed 4-29-21 at pages 12-13.

At page 10 of the remarks applicant further argues the ordinarily skilled artisan would not have a reasonable expectation of successfully practicing the claimed invention because:

“…T cells with high avidity TCRs are subject to elimination by tolerance
mechanisms, while those with low avidity TCRs can escape these mechanisms. See, e.g.,
Redmond and Sherman, Immunity 22: 275-84, 2005.”

“the various references cited by the Examiner make no claim that the neoepitope-specific T cell lines being discussed are of high avidity or have a T1/2 of at least 50 s. Indeed, the primary Weissbrich et al reference states the following with regard to how one might actually generate such high avidity T cells:

One possible strategy to generate high-avidity T cells for immunotherapeutic
applications is the genetic alteration of genes coding for low-avidity TCRs,
followed by their re-introduction in T cells. Also in this scenario, measuring koff-rates
might constitute a valuable tool for TCR screening and characterization.
Preliminary clinical trials have already demonstrated that genetically enhanced
TCRs can indeed confer improved on-target effector functions to T cells [citing
Robbins et al., J Clin Oncol 2011; 29:917-24].”

“Given the understandings in the art, Prof. Dr. Busch concluded in paragraph 21 of his
declaration that the skilled artisan would have not had a reasonable expectation of obtaining a neopeptide-specific T cell from a human subject, wherein the neopeptide-specific T cell forms a complex having a half-life (T1/2) of at least 50 s with a neopeptide-MHC monomer, wherein said neopeptide is expressed by a tumor suppressor gene. Thus, there is no reasonable expectation in combining the cited references to arrive at the claimed invention.” (applicant’s emphasis shown).

With respect to the first bullet above, the teachings of Redmond et al. (2005) provide a brief summary of central tolerance and explain in greater detail the mechanisms of peripheral tolerance.  Applicant appears to be arguing that because, generally speaking, “T-cells with high avidity TCRs are subject to elimination by tolerance mechanisms,”  therefore the ordinarily skilled artisan would lack a reasonable expectation of successfully practicing the claimed method.

Applicant’s argument has been considered but is not found convincing because, as described above, in contrast to applicant’s arguments and the declaration of Prof. Dr. Busch, it remains the examiner’s position that the skilled artisan would have a reasonable expectation of successfully have a reasonably expectation that RNF43 frameshifting will produce one or more “perfect” epitopes having “exclusively high sensitivity (antitumoural potential)” as taught by Maletzski et al.

Notably, the teachings of Maletzski regarding the “exclusively high sensitivity (antitumoural potential)” of a neopeptide epitope is consistent with the teachings of Fritsch at Fig. 1: 

“The attraction of neoantigens as cancer targets for the immune system results from the structural and geographical features of the mutation.  Central tolerance is known to purge the vast developing T-cell population in the thymus of high avidity T-cell receptors (TCRs) that recognize MHC complexes with native peptides (‘self’).  In contrast, high avidity T cells are not centrally deleted against mutated peptide/MHC complexes (like viral antigens) because the mutated antigens are not present in thymus during T-cell development.  These high avidity cytotoxic T  cells can be selectively amplified and stimulated to attack and kill cells that present mutated peptides.” (emphasis added).

Thus, the teachings of Maletzski et al. and Fritsch et al. emphasize the expectation in the art that at least some neoantigen epitopes will be bound by T-cells with high sensitivity / high avidity.

With respect to the second bullet, as set forth in prior office actions, (i) prior to applicant’s date of invention the ordinarily skilled artisan was well aware that T-cell epitopes derived from frameshift cancer-expressed antigens are capable of inducing cancer treating T-cell responses (see, e.g., Huang et al., 2004, at page 6064, last paragraph, cited on an IDS), and (ii) the ordinarily skilled artisan knowledgeable of the teachings of Weissbrich et al. and Maletzski et al. (see above), said teachings being further consistent with those of Garbe et al. (PLoS ONE 6(11): e26517, cited herewith solely in response to applicant’s argument, at page 7-8 col. bridging paragraph), would have reasonably expected cancer peptide epitopes generated from mutations of protein coding regions that cause frameshifting to be recognized by T-cells with high avidity.

perfect” epitopes having “exclusively high sensitivity (antitumoural potential)” as taught by Maletzski et al.

Notably, the teachings of Maletzski regarding the “exclusively high sensitivity (antitumoural potential)” of a neopeptide epitope is consistent with the teachings of Fritsch at Fig. 1: 

“The attraction of neoantigens as cancer targets for the immune system results from the structural and geographical features of the mutation.  Central tolerance is known to purge the vast developing T-cell population in the thymus of high avidity T-cell receptors (TCRs) that recognize MHC complexes with native peptides (‘self’).  In contrast, high avidity T cells are not centrally deleted against mutated peptide/MHC complexes (like viral antigens) because the mutated antigens are not present in thymus during T-cell development.  These high avidity cytotoxic T  cells can be selectively amplified and stimulated to attack and kill cells that present mutated peptides.” (emphasis added).

Thus, the teachings of Maletzski et al. and Fritsch et al. emphasize the expectation in the art that at least some neoantigen epitopes will be bound by T-cells with high sensitivity / high avidity.

In conclusion, when Applicant’s arguments and the Declaration of Prof. Dr. Busch are taken as a whole and weighed against the evidence supporting the prima facie case of unpatentability, the instant claims, by a preponderance of evidence, remain unpatentable. See M.P.E.P. § 716.01(d).

Claims 1, 3, 6, 9, 10, 30, 34, 35, 36, 37, 39, 40-42 and 47 stand rejected under 35 U.S.C. 103 as being unpatentable over Weissbrich et al. (OncoImmunology, 2:10, e26199) in view of Giannakis et al. (Nat Genet. 2014 Dec;46(12):1264-6, Supplemental pages 1-2) and Anonymous, .

Claims 5, 45 and 46 stand rejected under 35 U.S.C. 103 as being unpatentable over Weissbrich et al. (OncoImmunology, 2:10, e26199) in view of Giannakis et al. (Nat Genet. 2014 Dec;46(12):1264-6, Supplemental pages 1-2) and Hacohen et al. (WO2014168874A2) as evidenced by Tran et al. (20170218042), Lu et al. (Clin Cancer Res; 20(13); 3401–10) and Fritsch et al. (OncoImmunology 3, e29311; June 2014) as applied to claims 1, 3, 6, 9, 10, 30, 34, 35, 37, 39-42 and 47 above, and further in view of Tran et al. (20170218042) and Lu et al. (Clin Cancer Res; 20(13); 3401–10).

Applicant argues the rejections set forth above should be withdrawn for the reasons described above.  Applicant's argument has been considered but is not found convincing essentially for the reasons of record as described above.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644